Title: Thomas Jefferson to Thomas Jordan, 21 May 1818
From: Jefferson, Thomas
To: Jordan, Thomas


          
            Sir
            Monticello
May 21. 18.
          
          On my return home after an absence of 3. weeks, I found here your letter of Apr. 20. and it was not till yesterday that I could procure an US. 10.D. bill; and just in that moment recieved your 2d favor of May 13. I now therefore inclose 10.50 D to the care of Dr Stewart as you desired. the perplexity of keeping the numerous little accounts for periodical publications had occasioned it to escape me that I was debtor for the Emporium, or it should have been paid in due time. Accept the assurance of my respect.
          Th: Jefferson
        